            Case 3:19-bk-32732-SHB                                           Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                                                    Desc
                                                                             Main Document    Page 1 of 32
 Fill in this information to identify the case:

 Debtor name            Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF TENNESSEE

 Case number (if known)               3:19-bk-32732
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        1,604,852.91

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        1,604,852.91


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        1,433,863.49


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,257,304.68


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,691,168.17




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                  Desc
                                                               Main Document    Page 2 of 32
 Fill in this information to identify the case:

 Debtor name         Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-32732
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $100.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     First Tennessee Bank                                    Checking                        6482                                             $0.00




           3.2.     Pinnacle Bank                                           Checking                        0270                                             $0.00




           3.3.     First Tennessee Bank                                    Savings                         7338                                    $25,000.00



 4.        Other cash equivalents (Identify all)


           4.1.     Attorney retainer with Dunham Hildebrand, PLLC                                                                                  $10,000.00




 5.        Total of Part 1.                                                                                                                     $35,100.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                Desc
                                                               Main Document    Page 3 of 32
 Debtor           Protech Metal Finishing, LLC                                                        Case number (If known) 3:19-bk-32732
                  Name


        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Letter of credit, Pinnacle Bank, $20,000, for Loudon County Electric                                                                 $0.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                         $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 91,162.55   -                                   0.00 = ....                 $91,162.55
                                              face amount                               doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                  $91,162.55
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last               Net book value of         Valuation method used   Current value of
                                                      physical inventory             debtor's interest         for current value       debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress
           Contents of vats - no
           market value                                                                             $0.00                                                $0.00



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                          Desc
                                                               Main Document    Page 4 of 32
 Debtor         Protech Metal Finishing, LLC                                                     Case number (If known) 3:19-bk-32732
                Name

           Chemicals and paint
           with estimated market
           value of $3,000; last
           physical inventory was
           taken pre-fire, in 2016                                                             $0.00    Market                               $3,000.00


           Drums of acid                                                                       $0.00                                         Unknown



 23.       Total of Part 5.                                                                                                              $3,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used    Current value of
                                                                                 debtor's interest      for current value        debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Computer Server; Telephone System; Meeting
           Room Furniture (Table & 10 Chairs); Employee
           Break Room Furniture (4 Round Tables and
           Chairs); Masking Room Furniture and 2 Desks;
           Production Office Furniture (4 Desks); Office
           Manager Office Furniture; Engineer Office
           Furniture; Owners' Office Furniture; Lobby
           Funiture (Table & 2 Chairs); Time Clock. Each
           office has desk chair, file cabinet and older
           model PC computers. All office furniture was
           purchased used (after the fire in 2017).                                       Unknown       Market                               $4,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                       Desc
                                                               Main Document    Page 5 of 32
 Debtor         Protech Metal Finishing, LLC                                                  Case number (If known) 3:19-bk-32732
                Name

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $4,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Toyota Forklift (1 of 2)                                               $0.00    Est Market Value                   $12,500.00


           47.2.     Toyota Forklift (2 of 2)                                          Unknown       Est Market Value                   $12,500.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Equipment used in Business, list to be
           furnished
           Value listed is replacement value; Market value
           is presently unknown                                                             $0.00    Replacement                     $1,446,590.36




 51.       Total of Part 8.                                                                                                      $1,471,590.36
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                         Desc
                                                               Main Document    Page 6 of 32
 Debtor         Protech Metal Finishing, LLC                                                  Case number (If known) 3:19-bk-32732
                Name



        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Lease for use of
                     commercial property
                     located at 120 Tellico
                     Port Road, Vonore,
                     TN 37885                             Leasehold                         $0.00      N/A                                         $0.00




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.protechfinishing.com                                                        $0.00                                                  $0.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                      Desc
                                                               Main Document    Page 7 of 32
 Debtor         Protech Metal Finishing, LLC                                                 Case number (If known) 3:19-bk-32732
                Name


               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Claim against former owner for breach of non-compete
            agreement                                                                                                                    Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                               $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                                  Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                                 Desc
                                                                    Main Document    Page 8 of 32
 Debtor          Protech Metal Finishing, LLC                                                                        Case number (If known) 3:19-bk-32732
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $35,100.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $91,162.55

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $3,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $4,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                  $1,471,590.36

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,604,852.91            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,604,852.91




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                         Desc
                                                               Main Document    Page 9 of 32
 Fill in this information to identify the case:

 Debtor name         Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)             3:19-bk-32732
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   ALLIED TOYOTALIFT                              Describe debtor's property that is subject to a lien                       $258.00               $12,500.00
       Creditor's Name                                Toyota Forklift (1 of 2)
       1640 ISLAND HOME
       AVENUE
       Knoxville, TN 37920
       Creditor's mailing address                     Describe the lien
                                                      Purchase Money Security
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Pathway Lending                                Describe debtor's property that is subject to a lien               $1,276,000.00                  Unknown
       Creditor's Name                                Building Owned by Third Party Partnership
                                                      Pledged as Collateral
       201 Venture Circle
       Nashville, TN 37228
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                      Desc
                                                               Main Document    Page 10 of 32
 Debtor       Protech Metal Finishing, LLC                                                             Case number (if know)       3:19-bk-32732
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    Pinnacle Bank                                 Describe debtor's property that is subject to a lien                     $101,342.46          $91,162.55
        Creditor's Name                               All Accounts: whether owned or later
                                                      acquired, accessions, additions,
                                                      replacements, substitutions; related
                                                      proceeds (inc. insurance, general intangibles
        P.O. BOX 292487                               and other accounts proceeds)
        Nashville, TN 37229
        Creditor's mailing address                    Describe the lien
                                                      UCC 213132185: Rec. 4/22/2013;Lapses
                                                      4/22/2023
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        4/17/2013 , Line of Credit                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        mNo1
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.4    Pinnacle Bank                                 Describe debtor's property that is subject to a lien                      $56,263.03      $1,446,590.36
        Creditor's Name                               Equipment: owned or later acquired,
                                                      accessions, additions, replacements,
                                                      substitutions, and related proceeds (inc.
                                                      insurance, general intangibles and other
        P.O. BOX 292487                               account proceeds)
        Nashville, TN 37229
        Creditor's mailing address                    Describe the lien
                                                      [ECF Claim No. 2]
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        12/10/2014                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.




                                                                                                                               $1,433,863.4
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         9

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                       Desc
                                                               Main Document    Page 11 of 32
 Debtor       Protech Metal Finishing, LLC                                                       Case number (if know)         3:19-bk-32732
              Name

 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Pinnacle Bank
        150 3rd Avenue South                                                                              Line   2.3
        Suite 900
        Nashville, TN 37201

        Pinnacle Bank
        150 3rd Avenue South                                                                              Line   2.4
        Suite 900
        Nashville, TN 37201




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                              Desc
                                                               Main Document    Page 12 of 32
 Fill in this information to identify the case:

 Debtor name         Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)           3:19-bk-32732
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $5,380.34
           ACE INDUSTRIES                                                       Contingent
           6295 McDonough Drive                                                 Unliquidated
           Norcross, GA 30093                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $19,245.00
           AIRL -Analytical Industrial Research Lab                             Contingent
           P.O. Box 4607                                                        Unliquidated
           Cleveland, TN 37320                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,882.56
           ALLIED TOYOTALIFT                                                    Contingent
           1640 ISLAND HOME AVENUE                                              Unliquidated
           Knoxville, TN 37920                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    RE: Forklift Maintenance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $22,113.04
           American Express                                                     Contingent
           P.O. Box 650448                                                      Unliquidated
           Dallas, TX 75265-0448                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Amex Delta Airlines
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         53196                                            Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 13 of 32
 Debtor       Protech Metal Finishing, LLC                                                            Case number (if known)            3:19-bk-32732
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,263.00
          American Express                                                      Contingent
          P.O. Box 650448                                                       Unliquidated
          Dallas, TX 75265-0448                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Amex Starwood
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,645.75
          BERNSTEIN, STAIR & MCADAMS LLP                                        Contingent
          116 Agnes Road                                                        Unliquidated
          Knoxville, TN 37919                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $64,579.54
          Boiler Supply Company                                                 Contingent
          PO BOX 40225                                                          Unliquidated
          Nashville, TN 37204                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       onCo
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,182.06
          Current Applications /GALWAY                                          Contingent
          275 Bellew Ave. S.                                                    Unliquidated
          PO Box 321                                                            Disputed
           NY 11820-6000
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,154.00
          DANNY DAVIS ELECTRICAL                                                Contingent
          CONTRACTORS, INC.                                                     Unliquidated
          111 EVERETT AVENUE                                                    Disputed
          Maryville, TN 37804
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $45,000.00
          Delfasco LLC                                                          Contingent
          1945 Scott Farm Road                                                  Unliquidated
          Greeneville, TN 37745
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Potential claim for items with Debtor at time of fire in
          Last 4 digits of account number                                    2017
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $27,961.74
          Discover Bank                                                         Contingent
          Po Box 15316                                                          Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 14 of 32
 Debtor       Protech Metal Finishing, LLC                                                            Case number (if known)            3:19-bk-32732
              Name

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,532.50
          DOBBINS ACCOUNTING & TAX SERVICES                                     Contingent
          9724 KINGSTON PIKE, SUITE 406                                         Unliquidated
          Knoxville, TN 37922                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,000.00
          EVOQUA WATER TECHNOLOGIES                                             Contingent
          28563 NETWORK PL                                                      Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,990.30
          Express Employment                                                    Contingent
          217 Airport Plaza Blvd                                                Unliquidated
          Alcoa, TN 37701                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,574.64
          HAMILTON CASTER & MFG. CO                                             Contingent
          1637 DIXIE HIGHWAY                                                    Unliquidated
          Hamilton, OH 45011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,760.00
          HARVEST ELECTRIC                                                      Contingent
          107 ROCKWELL BLVD                                                     Unliquidated
          Madisonville, TN 37354                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $568.95
          HENDOR-PE INC.                                                        Contingent
          55 CONCOURSE WAY                                                      Unliquidated
          Greer, SC 29650                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,983.32
          Interstate Mechanical Service LLC                                     Contingent
          PO Box 52788                                                          Unliquidated
          Knoxville, TN 37950                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 15 of 32
 Debtor       Protech Metal Finishing, LLC                                                            Case number (if known)            3:19-bk-32732
              Name

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,089.81
          KNOXVILLE DRYWALL, INC.                                               Contingent
          1215 MCKENZIE PLACE                                                   Unliquidated
          Knoxville, TN 37917                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,340.04
          Lewis, Thomason, King, Krieg & Waldrop                                Contingent
          PO Box 2425                                                           Unliquidated
          Knoxville, TN 37901                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Mary Ann Scott                                                        Contingent
          c/o Thomas M. Leveille, Esq.                                          Unliquidated
          1111 Northshore Dreive, Suite N290
                                                                                Disputed
          Knoxville, TN 37919
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5311                         Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,897.50
          MEI-AQUA TREAT, INC.                                                  Contingent
          115 PARMENAS LANE                                                     Unliquidated
          Chattanooga, TN 37405                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $79,656.00
          MN Properties                                                         Contingent
          120 Tellico Port Road                                                 Unliquidated
          Vonore, TN 37885                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unpaid rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,628.34
          MOTION INDUSTRIES                                                     Contingent
          PO BOX 404130                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    RE: ECF Claim No. 5
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $570,600.00
          Phillip Michael Huddleston                                            Contingent
          115 Saligugi Way                                                      Unliquidated
          Loudon, TN 37774                                                      Disputed
          Date(s) debt was incurred
                                                                                           Secrured by DOT on Third Party (MN
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Properties)Commercial Real Estate
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 16 of 32
 Debtor       Protech Metal Finishing, LLC                                                            Case number (if known)            3:19-bk-32732
              Name

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $175,000.00
          Phillip Michael Huddleston                                            Contingent
          115 Saligugi Way                                                      Unliquidated
          Loudon, TN 37774                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,458.82
          Pinnacle Bank                                                         Contingent
          150 3rd Avenue South                                                  Unliquidated
          Suite 900                                                             Disputed
          Nashville, TN 37201
                                                                                              RE: Balance of Hino Box Truck (sold with proceeds
                                                                             Basis for the claim:
          Date(s) debt was incurred 2/10/17
                                                                             paid to lienholder)
          Last 4 digits of account number                                    [ECF Claim No. 3]
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,246.80
          RELIANT ALUMINUM PRODUCTS                                             Contingent
          520 TOWNSEND AVENUE                                                   Unliquidated
          High Point, NC 27263                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,913.54
          Rightech Fabrication                                                  Contingent
          3225 Commercial Avenue                                                Unliquidated
          Northbrook, IL 60062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,010.00
          RONATEC C2C, INC.                                                     Contingent
          PO BOX 1976                                                           Unliquidated
          Fallbrook, CA 92088                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,624.59
          S&ME, INC                                                             Contingent
          PO BOX 277523                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,252.25
          SELECTIVE INSURANCE COMPANY OF                                        Contingent
          AMERICA                                                               Unliquidated
          PO BOX 371468
                                                                                Disputed
          Pittsburgh, PA 15250
          Date(s) debt was incurred
                                                                                             RE: Green Machine & Manufacturing, Inc.
                                                                             Basis for the claim:
                                                                             subrogation rights
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 17 of 32
 Debtor       Protech Metal Finishing, LLC                                                            Case number (if known)            3:19-bk-32732
              Name

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          SONS CONSTRUCTION INC.                                                Contingent
          141 CHESTUA ROAD                                                      Unliquidated
          Madisonville, TN 37354
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,793.60
          SUNBELT RENTALS                                                       Contingent
          PO BOX 409211                                                         Unliquidated
          Atlanta, GA 30384                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,705.23
          TATE BUILDING SUPPLY, INC.                                            Contingent
          PO Box 455                                                            Unliquidated
          Vonore, TN 37885                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,780.00
          TEKWELL SERVICES, LLC                                                 Contingent
          1724 CENTRAL AVE                                                      Unliquidated
          Chattanooga, TN 37408                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          TN Dept Labor, Boiler Div.                                            Contingent
          220 French Landing Dr.                                                Unliquidated
          2nd Floor                                                             Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,550.32
          TN DEPT OF ENVIRON & CONSERV                                          Contingent
          WRS TN Tower 14th Floor                                               Unliquidated
          312 Rosa L Parks Ave                                                  Disputed
          Nashville, TN 37243
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          TN Dept of Labor                                                      Contingent
          c/o TN Atty General's Office Bankr. Div.                              Unliquidated
          PO Box 20207                                                          Disputed
          Nashville, TN 37202
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 18 of 32
 Debtor       Protech Metal Finishing, LLC                                                            Case number (if known)            3:19-bk-32732
              Name

 3.40      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $0.00
           TN Dept of Revenue                                                   Contingent
           c/o TN Atty General's Office Bankr. Div.                             Unliquidated
           PO Box 20207                                                         Disputed
           Nashville, TN 37202
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.41      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $5,091.38
           TRACOM, INC.                                                         Contingent
           6575-A INDUSTRIAL WAY                                                Unliquidated
           Alpharetta, GA 30004                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $0.00
           U.S. Department of Justice                                           Contingent
           United States Attorney's Office, EDTN                                Unliquidated
           800 Market Street                                                    Disputed
           Knoxville, TN 37902
                                                                             Basis for the claim:    Notice Only
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No       Yes


 3.43      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $29,522.98
           U.S. Environmental Protection Agency                                 Contingent
           Superfund Division, Region 4                                         Unliquidated
           61 Forsyth Street, SW
                                                                                Disputed
           Atlanta, GA 30303
           Date(s) debt was incurred
                                                                                          RE: Potential CERCLA Liabilty and Reimbursement of
                                                                             Basis for the claim:
                                                                             EPA Response Costs Related to Premises Fire in April, 2017
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $26,630.77
           WHOLESALE SUPPLY GROUP, INC.                                         Contingent
           P.O. BOX 4080                                                        Unliquidated
           Cleveland, TN 37320                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $2,231.25
           WM. S. TRIMBLE COMPANY, INC.                                         Contingent
           PO BOX 154                                                           Unliquidated
           Knoxville, TN 37901                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $464.72
           ZORO TOOLS INC.                                                      Contingent
           PO BOX 5233                                                          Unliquidated
           Janesville, WI 53547                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                          Desc
                                                               Main Document    Page 19 of 32
 Debtor       Protech Metal Finishing, LLC                                                         Case number (if known)         3:19-bk-32732
              Name

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

          Name and mailing address                                                                On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                  related creditor (if any) listed?                account number, if
                                                                                                                                                   any
 4.1      ALTUS GTS INC.
          2400 Veterans Memorial Blvd                                                             Line   3.31
          Suite 300
                                                                                                         Not listed. Explain
          Kenner, LA 70062

 4.2      CCC OF NY
          34 Seymour St                                                                           Line   3.45
          Tonawanda, NY 14150
                                                                                                         Not listed. Explain

 4.3      CST CO.
          PO Box 33127                                                                            Line   3.13                                       9635
          Louisville, KY 40232
                                                                                                         Not listed. Explain

 4.4      Elmore, Stone & Caffey
          5616 Kingston Pike #301                                                                 Line   3.33
          Knoxville, TN 37919
                                                                                                         Not listed. Explain

 4.5      EULER HERMES
          800 Red Brook Boulevard                                                                 Line   3.24
          Owings Mills, MD 21117
                                                                                                         Not listed. Explain

 4.6      LOGAN-THOMPSON, P.C.
          30 2nd St NW                                                                            Line   3.44
          Cleveland, TN 37311
                                                                                                         Not listed. Explain

 4.7      Mayer S. Klein, Esq.
          231 South Bemiston Ave, Suite 411                                                       Line   3.10                                       6022
          Saint Louis, MO 63105
                                                                                                         Not listed. Explain

 4.8      RICHARD A. SEDGLEY
          2923 Sutherland Ave                                                                     Line   3.19
          Knoxville, TN 37919
                                                                                                         Not listed. Explain

 4.9      SATURN SYSTEMS
          PO Box 482                                                                              Line   3.9                                        8712
          Bailey, CO 80421
                                                                                                         Not listed. Explain

 4.10     Smythe Huff & Hayden, P.C.
          1222 16th Avenue South, Suite 301                                                       Line   3.7
          Nashville, TN 37212
                                                                                                         Not listed. Explain

 4.11     Sunbelt Rentals, Inc.
          ATTN: Bob Owens                                                                         Line   3.34
          1275 West Mound Street
                                                                                                         Not listed. Explain
          Columbus, OH 43223

 4.12     THE RECEIVABLE MANAGEMENT SERVICES LLC
          2001 6th Ave #2200                                                                      Line   3.41
          Seattle, WA 98121
                                                                                                         Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                       Desc
                                                               Main Document    Page 20 of 32
 Debtor       Protech Metal Finishing, LLC                                                        Case number (if known)          3:19-bk-32732
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.13      Verliance
           43406 Business Park Drive                                                             Line     3.2                                  4526
           Temecula, CA 92590
                                                                                                        Not listed. Explain

 4.14      White & Williams, LLP
           1650 Market Street                                                                    Line     3.32
           One Liberty Place, Suite 1800
                                                                                                        Not listed. Explain
           Philadelphia, PA 19103


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  1,257,304.68

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    1,257,304.68




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                              Desc
                                                               Main Document    Page 21 of 32
 Fill in this information to identify the case:

 Debtor name         Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-32732
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.        State what the contract or                   Commercial lease for
             lease is for and the nature of               use of 120 Tellico Port
             the debtor's interest                        Road, Vonore, TN
                                                          37885
                  State the term remaining
                                                                                        MN Properties
             List the contract number of any                                            120 Tellico Port Road
                   government contract                                                  Vonore, TN 37885




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                            Desc
                                                               Main Document    Page 22 of 32
 Fill in this information to identify the case:

 Debtor name         Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-32732
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Nancy                             115 Saligugi Way                                  Discover Bank                      D
             Huddleston                        Loudon, TN 37774                                                                     E/F       3.11
                                                                                                                                    G




    2.2      Phillip Michael                   115 Saligugi Way                                  American Express                   D
             Huddleston                        Loudon, TN 37774                                                                     E/F       3.4
                                                                                                                                    G




    2.3      Phillip Michael                   115 Saligugi Way                                  American Express                   D
             Huddleston                        Loudon, TN 37774                                                                     E/F       3.5
                                                                                                                                    G




    2.4      Phillip Michael                   115 Saligugi Way                                  ALLIED TOYOTALIFT                  D   2.1
             Huddleston                        Loudon, TN 37774                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                      Desc
                                                               Main Document    Page 23 of 32


 Fill in this information to identify the case:

 Debtor name         Protech Metal Finishing, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF TENNESSEE

 Case number (if known)         3:19-bk-32732
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $453,348.00
       From 1/01/2019 to Filing Date
                                                                                                   Other    Gross Sales


       For prior year:                                                                             Operating a business                               $918,215.00
       From 1/01/2018 to 12/31/2018                                                                         Gross Sales and
                                                                                                            Business Interruption
                                                                                                   Other    Insurance (Fire)


       For year before that:                                                                       Operating a business                             $1,462,456.00
       From 1/01/2017 to 12/31/2017                                                                         Gross Sales and
                                                                                                            Business Interruption
                                                                                                   Other    Insurance (Fire)

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                     Desc
                                                               Main Document    Page 24 of 32
 Debtor       Protech Metal Finishing, LLC                                                              Case number (if known) 3:19-bk-32732



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Amex                                                        May 24, 2019                     $52,642.65           Secured debt
                                                                                                                                 Unsecured loan repayments
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Credit card payment


       3.2.
               Chase                                                       5/21/2019                        $23,494.29           Secured debt
               P.O. Box 15145                                                                                                    Unsecured loan repayments
               Wilmington, DE 19850                                                                                              Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other Credit card payment


       3.3.
               Phillip Michael Huddleston                                  4/5/2019                         $18,000.00           Secured debt
               115 Saligugi Way                                            ($5,000);                                             Unsecured loan repayments
               Loudon, TN 37774                                            5/3/2019                                              Suppliers or vendors
                                                                           ($1,000);                                             Services
                                                                           5/24/2019
                                                                           ($12,000)                                              Other Repayment of IRA loan
                                                                                                                               into company (loan made
                                                                                                                               7/18/2018)

       3.4.
               Lyons HR (Payroll)                                          5/17/2019;                       $42,725.76           Secured debt
                                                                           5/24/2019;                                            Unsecured loan repayments
                                                                           5/31/2019;                                            Suppliers or vendors
                                                                           6/7/2019                                              Services
                                                                                                                                 Other Payroll to employees



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    MN Properties                                               Total amount                     $37,505.00         Rent payments for Debtor's use
               120 Tellico Port Road                                       of rent paid                                        of premises - rent remains
               Vonore, TN 37885                                            between                                             delinquent by $70,000+
               Partnership in which 2 of Debtor's                          8/21/2018 -
               members are partners                                        8/22/2019

       4.2.    Phillip Michael Huddleston                                  4/5/2019                         $18,000.00         Repayment of IRA loan into
               115 Saligugi Way                                            ($5,000);                                           company (loan made 7/18/2018)
               Loudon, TN 37774                                            5/3/2019                                            (same as listed in SFA No. 3)
               Member                                                      ($1,000);
                                                                           5/24/2019
                                                                           ($12,000)

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                         Desc
                                                               Main Document    Page 25 of 32
 Debtor       Protech Metal Finishing, LLC                                                              Case number (if known) 3:19-bk-32732



           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Boiler Supply Company, Inc.                       Civil; Collection          Davidson County Chancery                     Pending
               v. Protech Metal Finishing,                                                  Court                                        On appeal
               LLC                                                                          200 James Robertson
                                                                                                                                         Concluded
               19-703-II                                                                    Parkway
                                                                                            Nashville, TN 37201

       7.2.    Wholesale Supply Group, Inc.                      Civil; Collection          Monroe County Chancery                       Pending
               v. Protech Metal Finishing,                       (nonsuited                 Court                                        On appeal
               LLC, Justin Raper, d/b/a Sons                     10/2018)                                                                Concluded
               Construction Co.
               Docket No. 20467

       7.3.    Sons Construction, Inc. v.                                                   Monroe County Chancery                       Pending
               M-N Properties and Protech                                                   Court                                        On appeal
               Metal Finishing, LLC, Phillip
                                                                                                                                         Concluded
               Michael Huddleston, Nancy
               Huddleston, and John/Jane
               Doe
               20813

       7.4.    Protech Metal Finishing, LLC                      Civil                      Knox County Chancery                         Pending
               v. Mary Ann Scott                                                            Court                                        On appeal
               176531-1
                                                                                                                                         Concluded

       7.5.    Delfasco Finance, LLC v.                                                                                                  Pending
               Protech Metal Finishing, LLC                                                                                              On appeal
                                                                                                                                         Concluded

       7.6.    Brian Hillard d/b/a B                                                        Monroe County General                        Pending
               Industries                                                                   Sessions                                     On appeal
               C19-266                                                                                                                   Concluded

       7.7.    Protech v. Cate-Russell                           Insurance                  Blount County Chancery                       Pending
               Insurance, Inc.                                   payment dispute            Court                                        On appeal
               2017-052
                                                                                                                                         Concluded


8. Assignments and receivership
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                       Desc
                                                               Main Document    Page 26 of 32
 Debtor        Protech Metal Finishing, LLC                                                                 Case number (if known) 3:19-bk-32732



    List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                Dates given                           Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss            Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Dunham Hildebrand, PLLC
                 2416 21st Avenue South
                 Suite 303                                                                                                     August,
                 Nashville, TN 37212                                 Attorney Fees                                             2019                     $20,000.00

                 Email or website address
                 griffin@dhnashville.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers             Total amount or
                                                                                                                        were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                     Desc
                                                               Main Document    Page 27 of 32
 Debtor      Protech Metal Finishing, LLC                                                               Case number (if known) 3:19-bk-32732



    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1                                                      2006 F-150
       .    Phillip Michael Huddleston                           (transferred for the purpose of reducing
                                                                 insurance premium)                                      2018                           $4,000.00

               Relationship to debtor
               Member of Debtor


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                   Desc
                                                               Main Document    Page 28 of 32
 Debtor      Protech Metal Finishing, LLC                                                               Case number (if known) 3:19-bk-32732




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was             Last balance
              Address                                            account number           instrument                  closed, sold,            before closing or
                                                                                                                      moved, or                         transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                             Value
       Customers of the Debtor                                                                            Various works in product are                Unknown
                                                                                                          held by the Debtor as they are
                                                                                                          being processed and returned
                                                                                                          to the Debtor's customers
                                                                                                          over the ordinary operating
                                                                                                          cycle


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                           Desc
                                                               Main Document    Page 29 of 32
 Debtor      Protech Metal Finishing, LLC                                                               Case number (if known) 3:19-bk-32732




            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address
       Debtor's Place of Business                                    State of Tennessee                                                                 4/2017 and
       120 Tellico Port                                              Department of Environment                                                          5/2017
       Vonore, TN 37885                                              & Conservation                                                                     (related to
                                                                     312 Rosa L. Parks Ave                                                              fire) and 2
                                                                     Nashville, TN 37243                                                                instance prior
                                                                                                                                                        to 2017

       Debtor's Place of Business                                    U.S. Environmental                                                                 4/2017 and
       120 Tellico Port Road                                         Protection Agency                                                                  5/2017
       Vonore, TN 37885                                              1200 Pennsylvania Avenue,                                                          (related to
                                                                     N.W.                                                                               fire)
                                                                     VA 24046


 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Adrienne Dobbins
                    724 Kingston Pike, Suite 406
                    Knoxville, TN 37922

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                   Desc
                                                               Main Document    Page 30 of 32
 Debtor      Protech Metal Finishing, LLC                                                               Case number (if known) 3:19-bk-32732




    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Pathway Lending
                    201 Venture Circle
                    Nashville, TN 37228
       26d.2.       Citizens Bank



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Phillip Michael Huddleston                     115 Saligugi Way                                    Member, CEO                           37.5%
                                                      Loudon, TN 37774

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Hunt                                     1700 Lakewood Drive                                 Member                                11.5%
                                                      Loudon, TN 37774                                    Purchased 11.5% equity for
                                                                                                          $200,000 over a period of time
                                                                                                          in 2018-2019
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nancy Huddleston                               115 Saligugi Way                                    Membership, President                 51%
                                                      Loudon, TN 37774



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 3:19-bk-32732-SHB                             Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                                   Desc
                                                               Main Document    Page 31 of 32
 Debtor      Protech Metal Finishing, LLC                                                               Case number (if known) 3:19-bk-32732




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                      Owner Draws and Reimbursements; total
       .    Phillip Michael Huddleston                           of $77,009.99 between Mr. & Mrs.                        8/2018 -
                                                                 Huddleston                                              8/2019

               Relationship to debtor
               Member


       30.2 David Hunt
       .

               Relationship to debtor
               Member and Employee


       30.3                                                      Owner Draws and Reimbursements; total
       .    Nancy Huddleston                                     of $77,009.99 between Mr. & Mrs.                        8/2018 -
                                                                 Huddleston                                              8/15/2019

               Relationship to debtor
               Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 9, 2019

 /s/ Phillip Michael Huddleston                                         Phillip Michael Huddleston
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 3:19-bk-32732-SHB                              Doc 19 Filed 09/09/19 Entered 09/09/19 16:52:01                  Desc
                                                               Main Document    Page 32 of 32



                                                               United States Bankruptcy Court
                                                                     Eastern District of Tennessee
 In re      Protech Metal Finishing, LLC                                                                 Case No.   3:19-bk-32732
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Protech Metal Finishing, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 9, 2019                                                    /s/ Griffin S. Dunham
 Date                                                                 Griffin S. Dunham
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Protech Metal Finishing, LLC
                                                                      Dunham Hildebrand, PLLC
                                                                      2416 21st Avenue South
                                                                      Suite 303
                                                                      Nashville, TN 37212
                                                                      615.933.5850 Fax:615.777.3765
                                                                      griffin@dhnashville.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
